Membership of committees and delegations: see Minutes
Mr President, as you have to read six pages of names, in order to save time and to save you from the embarrassment of having to pronounce very strange names, can we take those names as having been read, rather than you actually reading them?
It is very kind of you, Mr Matsakis, to wish to spare me this tedious work. Unfortunately, our Rules of Procedure are clear: I must read out the entire list of names.
- At the end of the notice on the membership of committees and delegations
Mr President, I would like to request a roll-call vote.
It is your absolute right, but a request should have been tabled within the prescribed time. I cannot, therefore, follow it up.